NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       DEC 14 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    19-55463

                Plaintiff-Appellee,             D.C. Nos.    8:18-cv-01830-JVS
                                                             8:13-cr-00167-JVS-1
 v.

JERRY L. AUBREY,                                MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Central District of California
                    James V. Selna, District Judge, Presiding

                          Submitted December 10, 2020**
                              Pasadena, California

Before: GOULD and R. NELSON, Circuit Judges, and COGAN,*** District Judge.

      Defendant-Appellant Jeffrey Aubrey appeals the district court’s judgment

dismissing his motion, which was styled as a habeas petition under 28 U.S.C.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Brian M. Cogan, United States District Judge for the
Eastern District of New York, sitting by designation.
§ 2255, seeking presentencing federal custody credit under U.S.S.G. § 5G1.3 for

the period of his presentence detention credited toward his remaining state

sentence. The district court concluded it lacked jurisdiction. We have jurisdiction

pursuant to 28 U.S.C. § 2253 and we affirm.

      “We review a district court’s denial of a § 2255 motion de novo.” United

States v. Reves, 774 F.3d 562, 564 (9th Cir. 2014) (citation omitted). “The district

court’s assumption of jurisdiction, the validity of waiver of appellate rights, and

equitable tolling decisions are all likewise reviewed de novo.” Id. (citations

omitted).

      Because Aubrey is challenging the execution of his sentence, not its legality

or propriety, the district court properly determined Aubrey’s § 2255 petition

actually challenges the manner, location, or conditions of his imprisonment and

thereby properly construed it as a petition for a writ of habeas corpus under 28

U.S.C. § 2241. See Harrison v. Ollison, 519 F.3d 952, 956 (9th Cir. 2008); United

States v. Giddings, 740 F.2d 770, 771 (9th Cir. 1984). A § 2241 petition must be

filed in the district in which the petitioner is confined or in the district court in the

district where the State court that convicted and sentenced the petitioner is located.

28 U.S.C. § 2241(d); Rumsfeld v. Padilla, 542 U.S. 426, 443 (2004); Muth v.

Fondren, 676 F.3d 815, 818 (9th Cir. 2012).

      At the time he filed the petition, Aubrey was imprisoned in the Western


                                            2
District of Texas, and had been originally convicted and sentenced in a Florida

state court, but he filed this petition the Central District of California. Given that

Aubrey’s petition was properly construed as a § 2241 petition and that Aubrey was

confined in the Western District of Texas, the district court correctly concluded it

lacked jurisdiction over Aubrey’s petition and dismissed. Muth, 676 F.3d at 818.

      AFFIRMED.




                                           3